FILED
                            NOT FOR PUBLICATION
                                                                              MAY 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YANET PUPO MORA,                                 No.   20-71997

              Petitioner,                        Agency No. A201-910-668

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 6, 2021**
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Petitioner, Yanet Pupo Mora, is a native and citizen of Cuba. She petitions

for review of the Board of Immigration Appeals’ (BIA) decision to deny her

application for asylum and withholding of removal. We have jurisdiction pursuant

to 8 U.S.C. § 1252, and we deny the petition.

      1. The BIA’s conclusion that petitioner’s mistreatment by the Cuban

authorities did not rise to the level of persecution is supported by substantial

evidence. See Regalado-Escobar v. Holder, 717 F.3d 724, 726–27 (9th Cir. 2013)

(“We review . . . the BIA’s factual findings, including whether an applicant was

persecuted on account of [her] political opinion, under the substantial evidence

standard.”). “Persecution is the infliction of suffering or harm upon those who

differ (in race, religion or political opinion) in a way regarded as offensive” and is

“an extreme concept that does not include every sort of treatment our society

regards as offensive.” Krotova v. Gonzales, 416 F.3d 1080, 1084 (9th Cir. 2005)

(quotation marks omitted) (quoting Korablina v. INS, 158 F.3d 1038, 1043 (9th

Cir. 1998)).

      Petitioner primarily relies on three encounters with the Cuban authorities to

support her claim of past persecution. First, petitioner testified that she was

assaulted by two police officers in front of her young son. During the assault one

of the police officers kicked petitioner in the back and stomach. Petitioner testified


                                           2
that she did not sustain any injuries that required medical attention. The officers

did not explain why they beat petitioner. On two other occasions, petitioner was

detained and questioned for four to six hours. Petitioner was not harmed while she

was detained and was not charged with any crime. Considered together, these

incidents do not describe harm so extreme as to compel a finding of past

persecution. See id.

      2. The BIA’s conclusion that petitioner did not establish a well-founded fear

of future persecution is supported by substantial evidence. “Absent evidence of

past persecution, [petitioner] must establish a well-founded fear of future

persecution by showing both a subjective fear of future persecution, as well as an

objectively ‘reasonable possibility’ of persecution upon return to the country in

question.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029 (9th Cir. 2019) (citation

omitted). Petitioner does not claim that she is a political dissident. Nor does the

record compel a finding that the Cuban authorities believe her to be a dissident.

Although Cuban authorities have detained petitioner twice, a country condition

report in the record indicates it is not uncommon for Cuban citizens to be detained

and questioned by the authorities arbitrarily. Thus, substantial evidence supports

the BIA’s finding that petitioner has not established the Cuban government is

likely to single her out based on her political opinion.


                                           3
PETITION DENIED




                  4